Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 5, 2019

                                      No. 04-19-00289-CR

                                  Frank Anthony CASTILLO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR0005W
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on July 3, 2019. Neither the brief nor a
motion for extension of time to file the brief has been filed. Appellant’s attorney is ORDERED
to respond to this court in writing within ten days of the date of this order. The response should
state a reasonable explanation for failing to timely file the brief and demonstrate the steps being
taken to remedy the deficiency. If appellant’s attorney fails to file an adequate response within
ten days, this appeal will be abated to the trial court for an abandonment hearing, and the trial
court will be asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court